Social provisions of the Lisbon Treaty (debate)
The next item is the Council's and Commission's statements on social regulations in the Treaty of Lisbon.
Mr President, thank you for giving me the opportunity to speak on behalf of Mrs Onkelinx, the Deputy Prime Minister, on the various new perspectives on social matters offered by the Treaty of Lisbon.
I truly believe that we have to look at the social advances in European law. Thus, Article 9 of the treaty provides for a horizontal social protection clause which obliges the European institutions to take into account requirements linked to the promotion of a high level of employment, the guarantee of adequate social protection, the fight against social exclusion, and a high level of education, training and protection of human health.
This requirement follows the statement in Article 3(3) of the treaty that the internal market shall be constructed through policies based on a social market economy which is highly competitive and which tends towards full employment and social progress.
Article 9 accordingly calls for the social dimension to be taken into account from now on in the definition of all European policies. This is about restoring a fair balance between aspects that we will have to realise in practice. This is a priority cross-cutting objective of the Belgian Presidency.
In future, then, we will have to pay much more attention to the social impact of policies developed at European level. While we need to maximise economic growth within the European Union, we must also encourage the fair and just distribution across the board of the fruits of this growth, and we must take particular interest in the fate of the most vulnerable people.
We must also take the social dimension into account in the Europe 2020 strategy, which, as you know, was adopted by the European Union during the June European Council. This strategy, which is targeted at employment and growth, incorporates the economic, social, employment and environmental dimensions. It is based on a limited number of quantified objectives and some guidelines.
Of the five fixed objectives, one is specifically dedicated to the fight against poverty and social exclusion. It sets the objective of taking at least 20 million people in the European Union out of poverty by 2020. Along with guideline 10, it constitutes the social pillar of the strategy.
Although we may be disappointed by its lack of ambition, it nevertheless shows a desire to attain a specific and clearly identifiable objective, which is new in this area, and it introduces a new dynamic of which we need to take advantage. The Member States will have to report each year, in their National Reform Programmes (NRPs), on the progress made in implementing this objective.
It has always been my view that we must maximise the benefit of this social dimension of EU 2020. I want to make the Belgian Presidency a social presidency par excellence. In this context, the Europe 2020 strategy provides an opportunity for visibility: a European social policy. This will be a genuine challenge, because the Member States are busy defining their reform plans, and therefore their policies for achieving the quantified objectives, and, at the same time, they are busy working on their national budgets, which limit their financial freedom.
In addition, the financial crisis is still recent, and the economic recovery is slow in making itself felt. As such, we must make sure that fiscal consolidation does not have a negative impact on employment and social policies. The EU 2020 growth strategy must be sustainable and inclusive. It must not be characterised by growth without jobs; it must show a desire to combat job insecurity. Thus, the fight against poverty really has to be a major concern of ours.
In the Council, the Belgian Presidency is working hard to make this dynamic work, but it is also sensitive to the role that the Commission must play in this context. We would genuinely urge the Commission to be dynamic on this matter. I am thinking here of the flagship initiatives that it needs to adopt, especially the platform for combating poverty and social exclusion, which must offer a broader perspective on the social challenges which Europe faces.
Among other things, the Commission must use this method to propose ways for us to specifically implement the new horizontal social clause in Article 9 of the Treaty of Lisbon.
As you can see, the Belgian Presidency has a great deal of ambition, but I truly believe that it will meet the needs and demands of our fellow citizens. Without a social dimension, the European project is doomed to failure. Here too, you have your role to play in continuing the debate concerning this strategy, not only at European level, but also by highlighting the social dimension in your respective countries.
Member of the Commission. - Mr President, the horizontal social clause laid down in Article 9 of the Treaty on the Functioning of the European Union states: 'In defining and implementing its policies and activities, the Union shall take into account', inter alia, 'requirements linked to the promotion of a high level of employment, the guarantee of adequate social protection' and 'the fight against social exclusion'. The Commission is committed to implementing this clause, including through strengthening the assessment of social impact, as part of its overall impact assessment system.
In relation to the specific situation of social services of general interest (SSGI), the Commission believes that it is important to ensure legal certainty for public authorities in the Member States. However, the Commission does not consider it necessary, at this stage, to set up a multi-stakeholder taskforce to tackle the difficulties some providers of SSGI are experiencing with the interpretation of the single market rules.
The Commission is aware that a significant number of public authorities and stakeholders consider the EU rules applicable to social services as an obstacle to the organisation and financing of such services. However, consultations of public authorities and stakeholders show that the existing rules, to a large extent, take account of the specificities of social services of general interest. The problems reported are very often due to a lack of awareness of, and information about, the rules, or to doubts about the way such rules are to be implemented.
For this reason, the Commission has put a strategy in place, including the interactive information service, the frequently asked questions documents and the training initiative for local public authorities. The Commission is in the process of updating the frequently asked questions documents. Once finalised, the Commission will present them to the Member States and the stakeholders within the Social Protection Committee.
Another discussion forum with the Member States is the Advisory Committee on Public Procurement. A public consultation on the SGEI package - Services of General Economic Interest - which aims to clarify and simplify the application of State aid rules to those services, has just ended. The Commission will share its assessment of the contributions received with Parliament, the Committee of the Regions, the European Economic and Social Committee and the Member States. As the Commission has stated on numerous occasions, the specificities of social services will be duly taken into account in the revision of the package.
In addition, the Commission has had a fruitful dialogue with the main stakeholders over the last few years on possible adaptations to the existing EU rules - in particular, within the Social Protection Committee and Parliament's intergroup on public services. In July, the Commission participated in a seminar organised by the Belgian Presidency with the Member States and various stakeholders. Once again, these discussions have shown that, while there is a strong and legitimate interest in fine-tuning, there was no real need to change the fundamental structure of existing EU rules in order to adapt them to the specificities of SSGI. This being so, the Commission is aware that the Belgian Presidency has put forward some suggestions with a view to clarifying and adjusting the existing rules. The Commission is carefully considering these suggestions.
I also recall that the Third Forum on Social Services of General Interest, to be organised on 26 and 27 October under the auspices of the Belgian Presidency, will provide an opportunity to discuss these suggestions and possibly others as well.
Lastly, the Commission is working within the Social Protection Committee on a voluntary quality framework for social services. The Commission has worked very closely with the main stakeholders, social partners, local authorities, service providers and users in drawing up such a framework.
In summary, the Commission is committed to implementing the new horizontal social clause, including the relation to SSGI.
As I have explained, there are numerous fora for discussion and dialogue with the SSGI stakeholders. The Commission, therefore, does not see the need to establish an extra taskforce. However, the Commission is committed to tackling the difficulties faced by some providers of SSGI with the interpretation of the single market rules, including under the forthcoming Single Market Act, to be adopted by the Commission before the end of October.
Mr President, ladies and gentlemen, the Treaty of Lisbon did not give the European Union any fundamentally new powers in the area of social policy. Article 9 - the representative of the Council has already referred to this - expands the existing powers within the context of the basic principle of the social market economy, which is very important to the Group of the European People's Party (Christian Democrats), and which we introduced into the European Convention, which essentially prepared the way for the Treaty of Lisbon.
Our second point is that with the report by former commissioner, Mario Monti, entitled 'Putting citizens at the heart of the Union', the European Commission made an interesting and valuable contribution to how we can succeed in combining the great positive impulses of the internal market with social elements of the common consumer market. For this reason, Commissioner Andor, we are expectantly looking forward to the so-called Single Market Act that Commissioner Barnier is currently working on. We believe that this can really get to grips with the Monti-Kroes package in a constructive way. However, we are sceptical as to whether the opening up of the public procurement directives and the creation of a concession directive will, in the end, really result in us putting the internal European market on the right track, since obviously, we are clearly against any inflation of the public sector.
The representative of the Council has already made reference to this, but it is all the more important, as great and significant as social consolidation may be - and I say that as a member of the younger generation in this Parliament - that we include all the shadow budgets - the Freiburg-based professor Bernd Raffelhüschen has spoken of the fact that we have a series of hidden budgets as regards pension debts - when we consider social consolidation, and that we make a policy that also gives the younger generation a fair chance in the coming decade.
I therefore believe that together - and the representative of the Council has already made reference to this - we face great challenges; that the European Parliament and the EPP Group have a shared view of this challenge and that we should all do everything we can to support the efforts by the European Commission in respect of both this package of measures for the internal market and, on the other hand, the social measures that must supplement this internal market, against the background of the social market economy. I am therefore looking forward to further debate and am grateful for your attention.
on behalf of the S&D Group. - Mr President, first of all, I want to thank the Council and Commission for their statements today and I want to thank the ALDE Group, the Greens/EFA Group and the GUE/NGL Group for their support in having this matter on today's agenda.
The new social clauses do not relate solely to services of general interest as implied by the EPP intervention earlier this afternoon and, as regards social services of general interest (SSGI), we need to come to conclusions on these matters which have been heavily debated over many years, rather than rehashing old arguments.
As rapporteur on the future of social services of general interest, I look forward to working with all the groups which recognise the need for a strong social market economy and I hope to bring forward concrete proposals to resolve the dilemmas faced by providers of SSGI.
As you are no doubt aware, Europe's citizens have high hopes regarding the development of a more coherent and dynamic social dimension to European policies and legislation following the adoption of the Lisbon Treaty. Indeed, one of those important debates in Ireland during the referendums on Lisbon concerned the new social clauses, including Article 3, Article 9, Article 14 and the social protocol, and indeed many others in relation to disability and equality.
It is always important that we live up to citizens' expectations. It is doubly important at this time of economic and social crisis for many millions of our citizens who have already lost, and many more who will lose, their jobs, their homes, their savings, their pensions, their public health services and, indeed, educational opportunities for their children because of the crisis and the remedies being applied.
It would be deeply destabilising for the European Union if the College of Commissioners and the European Council were to take the view that these new treaty articles change nothing and continue treating social objectives as secondary to market objectives. If we fail in our responsibilities, there are waiting in the wings extreme xenophobic and intolerant political parties willing to capitalise on the anger and the discontent that is out there.
My specific request to the Commission today, and to the Council, is to accept that we need a dynamic process for making progress with regard to services of general interest, particularly social services of general interest.
I regret the statement today by the Commissioner. I hope, over the next few months, to persuade him that he is wrong, that we do need a dynamic process, that we do need a high level taskforce which includes not only himself and other DGs but members of civil society, the trade unions, the Council and the Committee of the Regions.
We need a mechanism which will drive the change which everybody recognises. Commissioner I have heard you saying, and I have heard Mr Barroso saying, that the stakeholders apparently tell you that there is no real problem. The stakeholders are not telling me that. I have met dozens of them in the past six months. They are telling me there are administrative problems and there are legal problems and that they need to be addressed urgently. They are not going to be addressed urgently, I am afraid, on the basis of what you and the Council said here today. I hope, as I say, I can change your mind over the next few months. However, there is an urgent need for a mechanism, a high-level mechanism which will include the stakeholders and ensure that the decisions that need to be made are made and followed through.
I think it is most important that Parliament is involved in that process. We have to bear in mind that we must address the concerns and demonstrate that Europe is serious about creating a social market economy and not a single market on its own.
on behalf of the ALDE Group. - Mr President, I have here a well-worn, annotated, underlined, dog-eared, tea-stained copy of the Lisbon Treaty. For 12 months, this was my constant travelling companion when I was trying to persuade Irish citizens to vote 'yes'. When Irish citizens asked me why they should vote 'yes', one of the top five reasons that I gave them was that this treaty would bring about a more social Europe.
Just 12 months ago, we ratified this treaty and now we, as politicians, have to deliver on our promises. We have spoken about the new horizontal social clause - Article 9 - that obliges the Union to consider the social consequences of decisions when making its policies. This is a cross-cutting objective and it gives us greater scope to be more ambitious when writing, amending or implementing EU legislation, but Article 9 does not guarantee desired policy outcomes. It is a powerful tool which is at our disposal, but we have to ask ourselves whether we are using it or whether it is just window dressing.
Social policy was poorly built into the original treaties, but I believe it is much stronger in the Lisbon Treaty. Apart from the Protocol on services of general interest, Article 14 of the Treaty on the Functioning of the European Union has been mentioned. That clearly states the shared responsibility of Member States and the EU as regards SGIs. To date, the EU has applied internal market rules, but Article 14 states that in the application of the treaties 'the Union and the Member States ... shall take care that such services operate on the basis of principles and conditions, particularly economic and financial conditions, which enable them to fulfil their missions.' That is a shift in EU policy and it must be reflected in the Commission's communications and proposals.
Also, in the Council, the anti-discrimination directive is still blocked. That is an important piece of legislation. We need to see it implemented. So, while the fundamental principles are established and social policy legislation is protected in the Lisbon Treaty, the future direction of social policy is not settled definitively. We - the Commission, the Council and Parliament - can, and must, use the tools provided by Lisbon.
(FR) Mr President, Mr Courard, Commissioner, the principal objective of the European Union, an objective which appears in the Treaty of Lisbon, is the development of a social market economy oriented towards full employment and social progress. It therefore contains a horizontal social clause which states that the promotion of a high level of employment, adequate social protection and the fight against exclusion must guide the definition and implementation of all EU policies.
The recognition of social rights and, in particular, of the right to access services of general interest, is made binding in the Charter of Fundamental Rights. The charter contains rights and principles, such as the right to access social security payments, housing benefits and social services.
On the eve of the Third Forum on Social Services of General Interest, initiated by Parliament, how can you claim that, in applying the provisions of the Treaty of Lisbon, only the rules on competition and the internal market need apply to these social services of general interest, with no adaptation to their specific modes of organisation and financing?
Is it not true that the Services Directive, for example, calls into question the role of social services of general interest with a strong local base consisting of community members who are not aiming for financial gain? When will you stop burying your head in the sand and when will you finally shoulder your responsibility as colegislator, in accordance with the provisions of the new Article 14 of the Treaty on the Functioning of the European Union?
Mr President, I have to admit that the Treaty of Lisbon and its social commitments read well. However, we cannot ignore the fact that hundreds of thousands of people took to the streets in Brussels and other European capitals. They were protesting against a mistaken and unsocial policy towards the crisis.
We have hardly begun to turn the corner from this, the worst of crises, yet we are already hearing from many governments that national debts need to be reined in. The emergency parachutes that are the rescue plans need to be folded away, they say, and investment programmes abolished. The Commission is calling for the Stability and Growth Pact to be tightened up. States in which reasonable wages and salaries are paid, in which the labour market still follows rules, or in which social security systems are too 'social' - which means too expensive - are to be penalised. The banksters are carrying on as if nothing had happened. Pensions and wages are to be cut, consumption taxes perhaps increased. Contributions to social health insurance are rising while services decline.
In the light of the judgments of the European Court of Justice in the Viking, Laval and Rueffert cases, it is not only the trade unions that fear that the social balance of the European Union is in a precarious position. The call of the trade unions for a social protection clause deserves our full support. Employee rights, trade union rights and social protection need to be given at least the same significance as - and, indeed, precedence over - the internal market and freedom to provide services. This needs to be clearly laid down in primary law. I am pointing out these facts because the relevant paragraphs merely look good - in reality, they change nothing.
Human dignity cannot be ensured without minimum social standards. A social progress clause would improve the badly damaged reputation of the European Union amongst the populace and help to stem social fears.
(DE) Mr President, we are witnessing within the European Union what I believe to be a worrying development whereby more and more people are being pushed into temporary agency work, false self-employment and McJobs, and whereby the social rights of employees seem to be being pushed into the background. Not only does the European Court of Human Rights seem to be paring back worker protection standards in its jurisprudence, but it also rules out giving preferential treatment to socially engaged entrepreneurs when awarding public contracts.
The Treaty of Lisbon was going to make everything better, we were told, but, personally, I have not seen much of any social turnaround. Attempts are being made, for instance, to reduce economic and social differences between the Member States using the European Social Fund. Yet, if the bringing to account and execution of projects leads to problems in many regions, the fund is failing in its mission. The freedoms of the internal market, I might point out in passing, all too often only involve the freedoms of the multinational conglomerates, which are squeezing out the local employers, which is to say the small and medium-sized enterprises. I believe that this needs to change as soon as possible.
(FR) Mr President, Commissioner, the Treaty of Lisbon unquestionably provides Europe with new social objectives. Sustainable development in Europe is based on the high competitiveness of the social market economy, which means full employment and social progress, the fight against social exclusion and discrimination, the promotion of justice and the eradication of poverty. The Treaty of Lisbon confirms the role of the social partners and promotes social dialogue between the trade unions and the representatives of employers' organisations at European level.
On these various points, the actual situation is certainly not the one described by some speakers here. Today, we can dramatise the situation; it is true that there are worrying situations, that the crisis is not yet over, and that it has consequences. However, Europe is taking measures in this area - which we must explain to our citizens - to create some order in the financial sector, in particular, and in this regard, it is one of the first to be making efforts to organise that sector, on the basis of our work.
Allow me to make a few short remarks. On services of general interest in particular, I will say clearly that we should take specific national circumstances into account, because it is true that some of our fellow citizens are a little alarmed - I am thinking, for example, of the French - when they feel, wrongly, that Europe is endangering the public services which are a French tradition. Likewise, in relation to public contracts, we should take account of individual circumstances, and especially of those which allow for collaboration between several public authorities.
Nevertheless, social policy is dependent on the health of the economy and on economic growth. That is the primary objective of a social market economy.
Mr President, unlike some of the other speakers, I do not believe that the Lisbon Treaty changes as much in the social policy field as in some other areas.
We have had codecision in the employment field for many years now but, under the Title II provisions having general application, in Article 9 there is a reference to, among other things, the protection of human health. One directive that affects that is the Electromagnetic Fields Directive and I know the Commission has been looking at this. When we take the Electromagnetic Fields Directive through the whole procedure with the Committee on Employment and Social Affairs, we must ensure, and I hope Member States agree, that state-of-the-art MRI scanners can be used.
Article 10 under Title II covers anti-discrimination. As several other speakers have said, it is most important that we make sure that the horizontal directive on access to goods and services is unblocked from the Council and make sure that those Member States that are blocking it lift their objections so we can have a true anti-discrimination directive on access to goods and services.
(FR) Mr President, Commissioner, it has to be said that what prevails in the application of the Maastricht Treaty is not at all what you describe: it is neither Article 9 nor Article 14 for protecting public services. Rather, it is the principles of competition, unrestricted free-tradeism, the weakening of social protection, the smashing of pensions and wages, and the rejection of fair fiscal harmonisation.
For example, this year has been declared the European Year for Combating Poverty and Social Exclusion. Let us note exactly what you have done which conflicts with that, Members of the Commission and of the Council. The decisions taken in these last few days pushing us towards super austerity, and the Commission setting itself up as a veritable tribunal to put it into effect, are in conflict with every single social project. Instead of believing that austerity and social regression will get the European Union out of the crisis, I think that we must use quite different reasoning; in fact, the opposite reasoning. Social progress is a lever for ending the crisis.
I would therefore like to make a proposal to you, which I submit to the debate for further consideration. The proposal would involve creating a new system which would allow the European Central Bank to buy - including via the creation of money, as all banks in the world do now - all or part of the debt of the Member States if necessary, and, at the same time, to set up a European fund for human, social and ecological development.
Backed up by the European Central Bank and the European Investment Bank, this fund should allow public services - or community services of general interest, if you like - to be expanded, and should provide aid for industry, research and training.
(PT) The pressure being exerted by the Commission and the great powers of Europe on the countries with more fragile economies and higher levels of poverty flies in the face of all the principles of economic and social cohesion that the Belgian Presidency has spoken about here in the name of the so-called 'social clause' of the Treaty of Lisbon - Article 9.
The truth is that it has only been possible to move outside the irrational criteria of the Stability and Growth Pact when it was necessary for the Member States to support the banks as a result of the problems they were experiencing because of the toxic waste that they had created. Now that the banks have soaked up billions of euros in public aid and the public debts of the countries with the greatest difficulties have rocketed, the pressure to reduce debts and deficits has returned with no thought for employment, social inclusion or the universal rights to public education and health care, housing, or living wages and pensions. In the name of the sustainability of public finances, the austerity measures being imposed in some countries, such as Greece and Portugal, are multiplying, social injustices are on the increase, and growing unemployment, poverty and social exclusion are threatening 120 million people in the European Union.
Portugal will slip back into depression if the new austerity programme that the Portuguese Government has just announced goes ahead, which raises a few questions. What sort of social Europe is that? In the European Year for Combating Poverty and Social Exclusion, where are the guarantees of minimum incomes with which to confront poverty? Where does the integration of social and social sustainability objectives with macro-economic policy stop? Where is the defence and promotion of public services? When will there be a cross-cutting social guideline and an effective assessment of the social impact, of the policies of the Stability and Growth Pact, of competition policy, of the internal market, of budgetary and fiscal policy, and of monetary policy? That is the aim of the workers' struggles that are multiplying across Europe.
(DE) Mr President, the political goals are clear. We want a Europe with a sustainable social market economy, fundamental rights, no discrimination, full employment, an integrated social clause, social cohesion and services of general interest, which are to be defined through subsidiarity. That is our goal. However, we have too few instruments at the European level to achieve this goal. Most of the instruments are to be found at the Member State level. We need a balance between the economic, the competition policy and the social instruments if we are to be able to realise these goals across Europe. We should therefore broaden out monetary union into an economic and social union. We also need to clearly come out and say that we need more acts of solidarity and that training, getting people qualified, growth and employment are not elements to be played off against the social side of Europe; they are, in fact, a prerequisite if we are to combat poverty and exclusion and end the plight of the working poor.
(FR) Mr President, I have just come out of a meeting of the Public Services Intergroup. I sometimes wonder if we speak to the same people. For you, everything is fine. The majority of the parties involved, at best, do not understand anything about European legislation, or they understand it only too well.
You are talking about measuring the social impact of the European Union's policies. So I would say to you: there is a good area for you to work on - go on, I dare you! If, as you claim, there is no problem with public services, and, in particular, with local public services, then commit yourself to undertaking a proper, exhaustive review of the liberalisation of public services across the European Union.
Free and fair competition was supposed to lower prices. I am French. I will just give you some examples which perhaps explain why the French are a little wary about Europe on this subject: the prices of postal services, rail transport, air transport and water transport, which have been given over to private companies, have increased exponentially.
The notion of universal service was supposed to guarantee that the most basic services were accessible to everyone. In reality, for the poorest people, it is barely enough, and instances of discrimination are increasing. What happened to your great redistribution of wealth, when we know that inequalities between the richest and the poorest continue to increase everywhere in Europe?
So yes, Commissioner, as many Members have already asked you, when will the Commission decide to take into account the consequences of Articles 9 and 14 of the treaties, as well as the protocol on social services of general interest; in other words, when will it respect the rights of Parliament? Please, what are you afraid of?
Member of the Commission. - Mr President, the Commission as a whole, as do I, believes that our objective is to develop a social market economy. I can say, for me personally and for my portfolio, that in this expression, the 'social' is more important than the 'market'. Of course, at the end of the day, the Commission has to put forward, represent and implement a very balanced approach. However, I have always represented the social objectives and we have taken this very seriously.
I also noted in the discussion that the forthcoming Single Market Act would be received with disappointment by Parliament if it were not to include a very strong social dimension. That is what we have been working on: ensuring that this very important document will be strong on social issues. I have participated in the relevant group of commissioners and have ensured the inclusion of items concerning pensions and other issues that are very important in terms of strengthening the social dimension of the European economy.
However, there are many other issues. I would certainly object to an approach of having only one particular type of solution, i.e. establishing another high-level body in order to ensure that we deliver on social issues.
There was nothing in my answer that suggests an objection to having a dynamic process on SSGI. In fact, we find ourselves in a dynamic process on SSGI in the run-up to the October conference of the Belgian Presidency. I will attend both the opening and the conclusions of that conference, and I am very hopeful that it will bring up a number of issues related to SSGI to guide us forward.
SSGI is treated very seriously in the upcoming European Platform against Poverty which will be published at the end of the year. Mr Courard, the Secretary of State for Social Integration and the Fight Against Poverty, also referred to this in his introduction.
I am open to taking further steps. However, I would first like to see what these events and documents will bring from the wider range of European stakeholders. I would like to stress that, although officially there is some recovery, we are in a very difficult phase of the economic crisis and that there is still a lot of pain inflicted not simply by the crisis itself but also by the measures to exit the crisis.
The Commission has consistently been calling for the interests of social services and vulnerable groups to be taken into account. In recent weeks, I have made many speeches and I have called for caution in terms of the macro-economic policies of Member States.
Fiscal consolidation is inevitable because countries accumulated high debts. However, austerity - especially mindless austerity - and single-minded expenditure cuts are not inevitable. All Member States, even those that are under pressure from the markets, have room to consider how to deliver a measured fiscal consolidation. Everyone has the capacity to balance the various options - expenditure cuts or revenue increases, and they can apply fairness; they can take into account the interests of vulnerable groups. The Commission has been calling for that.
Even in these difficult times, we are calling for social awareness. That is where the European Year has been helping us a lot. This has been an awareness-raising campaign and, to that extent, it has been a success because it helped to deliver the two very important targets of Europe 2020. Without this campaign we would not have been successful in delivering the very ambitious targets on raising employment and reducing poverty in Europe.
Of course, nobody believes that this can be delivered overnight. We have to improve our instruments. I accept what the honourable Member said about the European Social Fund (ESF). It has not been functioning perfectly, but we are in the process of exploring where the ESF should be improved in terms of innovation, what the ESF should be dealing with, and how it should be used. This is all part of a process. There are series of conferences to discuss that, especially in the context of how to handle the situation of the Roma population, among other issues. The Belgian Presidency is holding a conference specifically on how the ESF could be more useful in reducing poverty.
I would be doubtful about establishing a new fund. I think we first have to explore how the social fund could be used, with the available instruments, to improve social conditions. Here, I would underline the role of the European Investment Bank in terms of developing the infrastructure and services in Europe.
Nobody is calling for the privatisation of social services. These are predominantly Member State competences. However, if the EU rules concerning public procurement or State aid, for example, are applied correctly, taking all important parameters into account, they will guarantee quality, cost effectiveness and transparency. These are very important objectives and we should not undermine these important objectives, particularly transparency, when we try to pursue other objectives, however important or relevant those might be.
I hope these points are convincing and that the upcoming events, especially the next conference on SSGI and poverty, will provide ample opportunities to discuss how to proceed. I can assure you that reducing poverty and improving social standards in Europe are very much in the focus of the Commission's work and very much in the focus of my personal agenda.
Mr President, I would like to thank all the Members for the quality of their speeches.
The Council has asked the Commission to develop a platform which is not limited to poverty, but which genuinely introduces a broader dynamic for dealing with the fight against exclusion and the role of social welfare.
I would also like to say that, in the austerity measures, which the Commissioner has just spoken about, it was obviously important to consider the measures to be taken in order to ensure that austerity does not make people even poorer. The fight against poverty really must not be forgotten today.
I would also thank the Commission for its efforts in trying to establish greater legal certainty for social services of general interest (SSGIs), and particularly in respect of their specific characteristics.
It is genuinely our wish to pursue discussions, in particular within the Social Protection Committee, as well as to improve dialogue with the various stakeholders, both institutional and non-institutional. As Mr De Rossa stressed, it is clear that, in the debate on SSGIs, the involvement of the European Parliament is, and must remain, extensive. Article 14 is also an important element which we must use in the discussions on SSGIs. Indeed, it will be one of the important subjects to be discussed during the third forum on 26 and 27 October.
Finally, discussions on social affairs are difficult within the Council because of budgetary restrictions, as you know. Nevertheless, social services fulfil necessary tasks - indispensable ones - which therefore require very specific attention, and, although their specific characteristics are recognised, this means that we must provide a specific way of dealing with them.
I will finish by thanking Commissioner Andor for his dynamism and his desire to make progress in everything relating to social affairs.
The debate is closed.
Written statements (Rule 149)
The financial crisis has been contributing to a severe worsening of the European public's social situation. The recovery has been taking its time to be felt, with high rates of unemployment and weak economic growth. The Europe 2020 strategy (EU 2020) aims to set out a plan to facilitate the creation of economic growth that can offer higher employment and greater competitiveness within the Union. Its defining initiatives constitute a path for us to follow towards making Europe more inclusive for Europeans. The Treaty of Lisbon reinforces Europe's social policy dimension. Europe belongs to the European public and part of its mission is to contribute to promoting employment, and to improving living and working conditions. I would stress the crucial nature of dialogue between social partners, and the role of small and medium-sized enterprises as a driving force for the economy. We must realise the Treaty of Lisbon's objectives regarding social issues through the specific proposals included in EU 2020, for example, defining initiatives such as 'an industrial policy for the globalisation era' or 'an agenda for new skills and jobs'. Europe must be more competitive and able to face up to the challenges of globalisation without, however, refraining from being inclusive and aiming for development that is sustainable and which guarantees social integration.
The Treaty of Lisbon reconfirms Member States' commitment to the basic social rights set out in the European Social Charter (in 1961) and in the Community Charter of the Fundamental Social Rights of Workers (in 1989). The Treaty of Lisbon reaffirms that the European Union is working for Europe's sustainable development. The EU economy is a social market economy, promoting a large degree of competitiveness. Its objectives include full employment, social progress and a high level of protection for and improvement in the quality of the environment. The EU combats social exclusion and discrimination, and promotes justice and social protection, gender equality, solidarity between generations and the protection of children's rights.
In August, the unemployment rate across the EU-27 was 9.6%, with a rate of youth unemployment of 20%. The economic and financial crisis has had a dramatic impact on the social environment, with the main concern for European citizens nowadays being jobs and quality of life. The European Union is primarily about its 500 million citizens, which is why Europe must have a social aspect. Social Europe must offer European citizens jobs and a decent living, its young people high quality education and the prospect of integration into the labour market, and its pensioners a decent living and high quality healthcare services.